Citation Nr: 0732853	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of death pension benefits in the calculated amount of 
$15,311.20 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944.  He died in February 1986.  The appellant in 
this case is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the Committee denied the appellant's 
request for a waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $15,311.20, on the basis 
that her request was not timely filed.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On her July 2002 VA Form 9, Appeal to the Board, the 
appellant requested a personal hearing before a Veterans Law 
Judge at the RO.  She has not yet been afforded her requested 
hearing.  This has not escaped the attention of her 
accredited representative, who requested a remand of this 
matter for the purposes of affording the appellant the 
opportunity to attend a Board hearing.  See September 12, 
2007, letter.  

Under applicable regulation, a hearing on appeal must be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2007).  

As both Travel Board and videoconference hearings are 
scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 
20.700, 20.704(a) (2007). 

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



